                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 MAURICIO COREAS and
 ANGEL GUZMAN CEDILLO,

        Petitioners,

        v.

 WARDEN DONNA BOUNDS,
                                                          Civil Action No. TDC-20-0780
 JACK KAVANAUGH,
 JANEAN OHIN,
 MATTHEW T. ALBENCE, and
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Respondents.



                                             ORDER

       A video hearing on the Emergency Motion for a Temporary Restraining Order, ECF No.

2, is scheduled for Thursday, April 2, 2020 at 2:00 p.m. before Judge Theodore D. Chuang.

Instructions on how to participate in the hearing will be provided separately.



Date: March 31, 2020                                         /s/
                                                     THEODORE D. CHUANG
                                                     United States District Judge
